                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                           FORT WORTH DIVISION

JOSEPH J. TREVINO,                           §
(Tarrant No. 0355518)                        §
      Plaintiff,                             §
v.                                           §   CIVIL ACTION NO. 4:19-CV-715-P
                                             §
STATE OF TEXAS, Et Al.                       §
                                             §
       Defendants,                           §

               MEMORANDUM OPINION and ORDER OF DISMISSAL
                 UNDER 28 U.S.C. §§ 1915A(B) and 1915(e)(2)(B)

       This case is before the Court for review of pro-se inmate/plaintiff Joseph J. Trevino’s

(“Trevino”) case under the screening provisions of 28 U.S.C. §§ 1915A and 1915(e)(2)(B).

Having reviewed the complaint, the Court finds that this action must be DISMISSED under

authority of these provisions.

I.     BACKGROUND

       Trevino, an inmate at the Tarrant County Jail, completed and filed the Court’s civil-

rights complaint form. Complaint, ECF No.1. He also identifies himself as “Dunaway Green

Huette,” “Sea Dreamer,” and “De Pour Haus.” Complaint 4, ECF No.1. Trevino named as

defendants the State of Texas or Killeen Army Base, ESPN and TNT, Kroger Community

Stores, Chicago’s Empire Records, Warner Brothers, and Time Warner. Id. at 2. Plaintiff

contends these defendants are responsible for such things as (1) the “murder” of his father,

sister, and wife; (2) the break-up of his marriage; (3) the extortion of his family; and (4)

defamation of his character. Id. at 3–4. Plaintiff requests a declaratory judgment, injunctive

relief, and “just compensation.” Id. 4.
II.    LEGAL STANDARD OF REVIEW UNDER §§ 1915A and 1915(e)(2)(B)

       Plaintiff Trevino is an inmate who has been permitted to proceed in forma pauperis.

As a part of the Prison Litigation Reform Act (“PLRA”), Congress enacted 28 U.S.C. §

1915A, which requires a district court to review a complaint from a prisoner seeking relief

from a governmental entity, officer, or employee as soon as possible after docketing. See 28

U.S.C.A. § 1915A(a). Because Trevino is proceeding in-forma-pauperis, his complaint is also

subject to screening under 28 U.S.C. § 1915(e)(2). Both § 1915(e)(2) and § 1915A provide

for sua sponte dismissal of the complaint or any portion thereof, if it is frivolous, malicious,

fails to state claim upon which relief may be granted, or seeks monetary relief from a

defendant who is immune from such relief. See 28 U.S.C.A. §§ 1915(e)(2)(B) and 1915A.

       A complaint is frivolous when it “lacks an arguable basis either in law or in fact.”

Neitzke v. Williams, 490 U.S. 319, 325 (1989). A claim lacks an arguable basis in law when

it is “based on an indisputably meritless legal theory.” Id. at 327. A claim lacks an arguable

basis in fact when it describes “fantastic or delusional scenarios.” Id. at 327–28. Courts

       may dismiss a claim as factually frivolous only if the facts alleged are clearly
       baseless, a category encompassing allegations that are fanciful, fantastic, and
       delusional. As those words suggest, a finding of factual frivolousness is
       appropriate when the facts alleged rise to the level of the irrational or the
       wholly incredible, whether or not there are judicially noticeable facts available
       to contradict them.

Denton v. Hernandez, 504 U.S. 25, 32–33 (1992) (citations and internal quotation marks

omitted).



                                               2
III.    ANALYSIS-FRIVOLOUS CLAIMS

        In this instance, the allegations in Trevino’s complaint have risen to the level of the

irrational or wholly incredible. Trevino has included only conclusory statements against the

State of Texas and national companies that are wholly devoid of any particular facts or any

rational basis for how any of the defendants could be responsible to him. Trevino’s allegations

include the following statements as to why he named each defendant:

        Defendant #1: State of Texas or Kileen [sic] Army Base—Murder of my Father
        & my sister & my wife. Also captivity of my Children & Extortion of my
        family.

        Defendant #2: ESPN & TNT movie station may be partially liable the same.

        Defendant #3: Kroger Grocery Stores—Broke up my marriage after 8 years.

        Defendant #4: Chicago’s Empire Records—Extortioned [sic] my family.

        Defendant #5: Warner Brother’s [sic] & Time Warner—Defamed my character,
        violated my privacy & Extortioned [sic] my family.

Complaint 3, ECF No. 1. In the statement of claim section of the complaint, Trevino wrote

the following:

        My father Johnny Cornovio Trevino and my sister were both killed and we
        believe that their murder was premeditated. We believe my wife Zanika was
        premeditatedly murdered. Also that both my children Laurena Elyssa Trevino
        and Jacob John Trevino have been kidnapped possibly against their will.

        My rights have been violated. I have been assaulted by the State of Texas and
        my family has been extortioned [sic] over my safety.

Id. at 4.



                                               3
       Plaintiff’s allegations in this suit describe fantastic or delusional scenarios and rise to

the level of the irrational or wholly incredible as recognized in Neitzke. See 490 U.S. at

327–28; see also Denton, 504 U.S. at 32–33. Outright dismissal for factual frivolity is

appropriate “when the facts alleged are fantastic or delusional scenarios or the legal theory

upon which a complaint relies is indisputably meritless.” Harris v. Hegmann, 198 F.3d 153,

156 (5th Cir. 1999) (quotations omitted). The United States Court of Appeals for the Fifth

Circuit recently gave district courts guidance with regard to the resolution of “frivolous”

claims:

       Some claims are “so insubstantial, implausible, . . . or otherwise completely
       devoid of merit as not to involve a federal controversy.” See Oneida Indian
       Nation of N.Y. v. Oneida Cty., 414 U.S. 661, 666, 94 S. Ct. 772, 39 L. Ed.2d
       73 (1974). Federal courts lack power to entertain these “wholly insubstantial
       and frivolous” claims. Southpark Square [Ltd v. City of Jackson, Miss.], 565
       F.2d [338,] 343–44 [5th Cir. 1977)]. Determining whether a claim is “wholly
       insubstantial and frivolous” requires asking whether it is “obviously without
       merit” or whether the claim’s “unsoundness so clearly results from the previous
       decisions of (the Supreme Court) as to foreclose the subject.” Id. at 342.


Atakapa Indian Creole Nation v. Louisiana, 943 F.3d 1004, 1006 (5th Cir. 2019).

       Trevino’s claims, like the claims in Atapaka, are factually frivolous and “obviously

without merit.” In the Atapaka case, the Fifth Circuit concluded by stating:

       “The government should not have been put to the trouble of responding to such
       spurious arguments, nor this court to the trouble of ‘adjudicating’ this meritless
       appeal.” Crain [v. Comm’r], 737 F.2d [1417,] 1418 [(5th Cir. 1984) (per
       curiam)]. The district court lacked jurisdiction “because the claim[s] asserted
       [are] so attenuated and unsubstantial as to be absolutely devoid of merit.’”



                                               -4-
Atakapa, 943 F.3d at 1007 (quoting Crain and Southpark Square, 565 F.2d at 344)).

       Applying the Fifth Circuit’s recent analysis to this case, the Court lacks jurisdiction

to consider Trevino’s claims because they are so insubstantial and frivolous as to be absolutely

devoid of merit. The claims must be dismissed as frivolous under authority of 28 U.S.C. §§

1915A(b)(1) and 1915(e)(2)(B)(i).

IV.    CONCLUSION and ORDER

       It is therefore ORDERED that all Plaintiff’s claims are DISMISSED WITH

PREJUDICE under 28 U.S.C. § 1915A(b)(1) and 28 U.S.C. § 1915(e)(2)(B)(i).

       SO ORDERED this 2nd day of January, 2020.




                               Mark T. Pittman
                               UNITED STATES DISTRICT JUDGE




                                              -5-
